The opinion of the court was announced by —
Baldwin, Ch. J.
This suit was on account for goods sold and money paid out by plaintiff for defendants, as .partners, and to them as individual members of the partnership firm, and by agreement charged against the firm. The cause was referred. The referee found a certain amount due to the plaintiffs. This report was upon motion affirmed by the District Court, and from this judgment defendants appeal.
This proceeding was commenced prior to the adoption of-the Revision, and must therefore be determined in accordance with the rules of practice in force prior to that time. The defendants did not so incorporate their objections to the rulings of the court into a bill of exceptions as to enable them to present the questions now made to this court.
None of the evidence offered before the referee is brought up with the record. It is true that the report does not as clearly present the finding and conclusions of the referee as it might have done, but it *603does not appear in any manner that defendants were prejudiced by this judgment.
Ingalls for the appellant — Brayion & Watson for the appellee.
Affirmed.